                Case 2:18-cr-00315-RAJ Document 253 Filed 03/23/21 Page 1 of 2




1                                                                   The Honorable Richard A. Jones
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT FOR THE
8
                                WESTERN DISTRICT OF WASHINGTON
9                                         AT SEATTLE
10
     UNITED STATES OF AMERICA,                         No. CR18-315 RAJ
11
                                     Plaintiff,        ORDER CONTINUING
12
                                                       TRIAL DATE
                             v.
13
     GIZACHEW WONDIE,
14
                                     Defendant.
15
16
               Having considered the record and the government’s motion to continue the trial date,
17
     with the accompanying declaration filed ex parte under seal, and the General Orders for the
18
     Western District of Washington, including General Order 18-20, the Court FINDS that
19
     neither the trial nor in-person hearings can proceed on or before the currently scheduled trial
20
     date of April 26, 2021, both because of court closures due to the ongoing pandemic and
21
     because of the unavailability of an essential government witness. For the reasons detailed in
22
     the government’s motion, the ends of justice served by continuing the trial outweigh the best
23
     interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(3) and (7)(A),
24
     (B)(i).
25
               IT IS THEREFORE ORDERED that the government’s motion to continue the trial
26
     date (Dkt. # 246) is GRANTED. The trial in this matter is continued to June 28, 2021, at
27
     9:00 a.m. Pretrial motions have already been filed.
28


      ORDER CONTINUING TRIAL DATE
      United States v. Wondie, CR18-315 RAJ – 1
              Case 2:18-cr-00315-RAJ Document 253 Filed 03/23/21 Page 2 of 2




1           IT IS FURTHER ORDERED that the time between the date of this Order and the new
2 trial date of June 28, 2021, is excluded in computing the time within which trial must
3 commence because of the unavailability of an essential witness for the government, and
4 because the ends of justice served by granting this continuance outweigh the best interest of
5 the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(3), (7)(A). Failure to
6 grant this continuance would likely make trial impossible and result in a miscarriage of
7 justice. Id. § (B)(i).
8
9           DATED this 23rd day of March, 2021.
10
11                                                  A
12                                                  The Honorable Richard A. Jones
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER CONTINUING TRIAL DATE
     United States v. Wondie, CR18-315 RAJ – 2
